NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Circuit
2009-3185
STEPHEN R. WEEKES,
Petitioner,
V.
DEPARTMENT OF HOMELAND SECUR|TY,
Respondent.
Petition for review of the Merit Systems Protection Board in
NY0752080266-i-1 .
ON MOTl0N
0 R D E R
Stephen R. Weekes and the Department of Homeland Security move for leave to
file their inf0m'iai briefs out of time.
Upon consideration thereof
IT lS 0RDERED THAT:
The motions are granted
FOR THE COURT
lowe 1 4 2009 lsi Jan Horba|v _
Date Jan Horba|y
CIerk
cc: Stephen R. Weekes m_Mm"'-3
Jacob A. Schunk, Esq. 1HEFED3tfA|. GIRCUrrFm
317 ms 14 2009
JAN HOHBALY
CLERK